Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions ai-e not binding precedent in this circuit.
PER CURIAM:
Billy E. Lunsford petitions for a writ of mandamus, -alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Lunsford’s motion on December 4, 2015. Accordingly, because the district court has recently decided Lunsford’s ease, we deny the mandamus petition as moot. We grant leave to proceed in forma pau-*205peris. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.